Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 9, 13-14, 18, 21-23, 28, 30-33, 38, 44, 51 and 54 are pending. 
Upon reconsideration in light of the peptides are free of prior art, the species election is hereby withdrawn.  
Applicant’s election of Group I in the reply filed on August 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The request for rejoinder of process claim 51 (Group III) that include all the limitations of the allowable product claim is acknowledged.  However, no product claim is allowable at this time. 

Claims 21 and 51 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-4, 9, 13-14, 18, 22-23, 28, 30-33, 38, 44 and 54, drawn to a recombinant CTLA-4 binding domain, a recombinant CTLA-4 binding protein dimer, and peptide comprising a sequence having about 90% homology to any one of SEQ ID NO: 1 to 14, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/102,966, filed January 13, 2015, is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on May 13, 2020 are acceptable.

Specification
The amendment to the specification filed on January 4, 2021 has been entered. 
The disclosure is objected to because of the following informalities:  The sequences LSGRSDNH in paragraph [0030] at p. 7, and MPPPRLLFFL in para. [0103] at p. 33 lack a sequence identifier, see MPEP §2422.01. Amending the specification to provide sequence identifier, e.g., SEQ ID NO: 60 and 61, respectively, may obviate this objection.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 13-14, 18, 22-23, 28, 30-33, 38, 44 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains ... to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
Claim 1 encompasses any recombinant CTLA-4 binding protein comprising:
(i)    any CTLA-4 binding domain;
(ii)    any CTLA-4 binding domain masking peptide; and
(iii)    any cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain.
Claim 2 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain is any CTLA-4 binding lipocalin 2 (LCN2).
Claim 3 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain masking peptide comprises a sequence having about 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO.-4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14.
Claim 4 encompasses the recombinant CTLA-4 binding protein of claim 3, wherein said sequence has at least 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14.
Claim 9 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain masking peptide comprises any glycoprotein secretion signal.
Claim 13 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said cleavable peptide linker comprises any protease cleavage site.
Claim 14 encompasses the recombinant CTLA-4 binding protein of claim 13, wherein said protease cleavage site is any tumor-associated protease cleavage site.
Claim 18 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain is covalently attached to any dimerizing domain.
Claim 22 encompasses a peptide comprising any sequence having about 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14.
Claim 23 encompasses the peptide of claim 22, wherein said sequence has at least 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO: 12, SEQ ID NO:13 or SEQ ID NO:14. 
Claim 28 encompasses the peptide of claim 22, further comprising a glycoprotein secretion signal.
Claim 30 encompasses any recombinant CTLA-4 binding protein dimer comprising two identical binding protein domains, each of said binding protein domains comprising:
(i) any CTLA-4 binding domain;
(ii) any CTLA-4 binding domain masking peptide;
(iii) any cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain; and
(iv) any dimerizing domain covalently attached to said CTLA-4 binding domain, wherein said binding protein domains are bound together.
Claim 31 encompasses the recombinant CTLA-4 binding protein dimer of claim 30, wherein said CTLA-4 binding domain is a CTLA-4 binding lipocalin 2 (LCN2).
Claim 32 encompasses the recombinant CTLA-4 binding protein dimer of claims 30 or 31, wherein said CTLA-4 binding domain masking peptide comprises a sequence having about 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO-4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14. 
Claim 33 encompasses the recombinant CTLA-4 binding protein dimer of claim 32, wherein said sequence has at least 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14. 
Claim 38 encompasses the recombinant CTLA-4 binding protein dimer of claim 30, wherein said CTLA-4 binding domain masking peptide comprises a glycoprotein secretion signal.
Claim 44 encompasses the recombinant CTLA-4 binding protein dimer of claim 30, wherein said protease cleavage site is a tumor-associated protease cleavage site.
Claim 54 encompasses a pharmaceutical composition comprising a pharmaceutically acceptable excipient and any recombinant CTLA-4 binding protein of  claim 1 or a recombinant CTLA-4 binding protein dimer of claim 30.
The specification exemplifies a recombinant CTLA-4 binding protein comprising (i) a CTLA-4 binding domain masking peptide, (ii) a CTLA-4 binding domain and (iii) a cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain wherein the CTLA-4 binding domain masking peptide is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 and SEQ ID NO: 14 (see para. [0138] and Table 2) wherein the CTLA-4 binding domain is a CTLA-4 binding lipocalin 2 (LCN2) comprises the amino acid sequence of SEQ ID NO: 34.  The specification discloses a recombinant CTLA-4 binding protein comprising the amino acid sequence of SEQ ID NO: 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26 or 27, see p. 65-68.  The specification discloses AIR-Pep16-MMP9-mLCN2-Fc comprising the gp67 secretion signal (SEQ ID NO: 35) wherein the AIR-Pep16-MMP9-mLCN2-Fc comprises the amino acid sequence of SEQ ID NO: 37.
However, the specification does not describe the structure-identifying information, i.e., amino acid sequence about the claimed recombinant CTLA-4 binding protein comprising any “CTLA-4 binding domain”, any “CTLA-4 binding domain masking peptide” and any “cleavable peptide linker”, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed recombinant CTLA-4 binding protein themselves.
Regarding CTLA-4 binding domain is any CTLA-4 binding lipocalin (LCN2, claims 2, 31), the specification discloses:
[0065] The term "LCN2" or "CTLA-4 binding lipocalin 2" or "lipocalin 2" as provided herein includes any of the recombinant or naturally-occurring forms of the lipocalin 2 (LCN2) protein or variants or homologs thereof that maintain LCN2 protein activity (e.g. within at least 50%, 80%, 90%, 95%, 96%, 97%, 98%, 99% or 100% activity compared to LCN2). In some aspects, the variants or homologs have at least 90%, 95%, 96%, 97%, 98%, 99% or 100% amino acid sequence identity across the whole sequence or a portion of the sequence (e.g. a 50, 100, 150 or 200 continuous amino acid portion) compared to a naturally occurring LCN2 polypeptide. In embodiments, the LCN2 protein is the protein as identified by the NCBI sequence reference GI:38455402, homolog or functional fragment thereof. 
The specification discloses just one lipocalin 2 comprising the amino acid sequence of SEQ ID NO: 34.  
However, there is insufficient guidance as to where and what amino acid within the full-length sequence of which lipocalin 2 to be substituted, deleted, added or a combination thereof such that a modified LCN2 having at least 50% sequence identity still maintains conformation and binding to CTLA-4.   
Even assuming the CTLA-4 binding domain is an antibody that binds to CTLA-4, the specification does not specifically describe the amino acid sequence of the heavy and light chain variable regions or the six CDRs that correlated with binding to which CTLA-4.  The disclosure does not describe the common attributes or structural characteristics that identify members of the genus of antibodies or CDRs that bind to any CTLA-4. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Furthermore, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Regarding CTLA-4 binding domain masking peptide comprises any sequence having at least 90% homology to any one of the sequence of SEQ ID NO: 1 to 14 (claims 3-4, 22-23, 32, 33), the specification does not describe the “homolog” of any CTLA-4 binding masking peptide.  The specification does not teach where and what amino acids within the full-length sequence of any one of SEQ ID NO: 1 to 14 to be substituted, deleted, added or a combination thereof such that the modified peptide that has no resemblance to SEQ ID NO: 1 to 14 still maintains CTLA-4 binding activity.  The specification does not disclose a representative number of species falling within the scope of the genus or structural features common to the members of the genus of CTLA-4 binding domain masking peptide having at least 90% homology to any sequence of SEQ ID NO: 1 to 14 so that one of skill in the art can ‘visualize or recognize’ the members of the genus, other than the masking peptide consisting of the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 or 14 or a sequence at least 90% identity to any one of SEQ ID NO: 1 to 14.  The term “a sequence” encompasses the full length as well as any fragment thereof”.  It not clear any fragment of any one of SEQ ID NO: 1-14 still able to mask CTLA-4 binding.  Thus, the specification does not teach a representative number of species falling within the scope of the genus or structural features common to the members of the genus of CTLA-4 binding domain encompassed by the claims so that one of skill in the art can ‘visualize or recognize’ the members of the genus.
Regarding pharmaceutical composition (claim 54), the specification discloses:
[0092] Provided herein are recombinant CTLA-4 binding proteins and recombinant CTLA-4 binding protein dimers useful, inter alia, for the treatment of cancer.
However, there are insufficient in vivo working examples.  It is unpredictable which cancer or CTLA-4 mediated disease in any subject can be treated with the claimed recombinant CTLA-4 binding protein or recombinant CTLA-4 binding protein dimer.  
For example, Cochran et al. (J. Immunol. Meth. 287: 147-158, 2004; PTO 892) describes two anti-EGFR antibodies that bind to spatially overlapping epitopes of EGFR; yet only one of the two competes with EGF for binding to the receptor; see entire document (e.g., page 156, column 1).
Further, depending on the epitope bound by an antibody on the antigen expressed by tumor cells that some naked antibodies will inhibit tumor growth while some naked antibodies actually accelerate tumor growth or have no effect (see e.g., Stancovski et al (PNAS, 88: 8691-8695, 1991; PTO 892 (page 8693, column 1)).  In view of all of the above, a skilled artisan would reasonably conclude that applicant was not in possession of the full breadth of the claimed genus of recombinant CTLA-4 binding protein or dimer thereof as a pharmaceutical composition at the time the instant invention was filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Therefore, only (1) a recombinant CTLA-4 binding protein comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 and 37, (2) a recombinant CTLA-4 binding protein comprising (i) a CTLA-4 binding lipocalin 2 (LCN2), (ii) a CTLA-4 binding domain masking peptide and (iii) a cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain lipocalin 2 (LCN2), wherein the CTLA-4 binding domain masking peptide is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 and SEQ ID NO: 14, or a sequence at least 90% identity to any one or SEQ ID NO: 1 to 14, and wherein the CTLA-4 binding domain is lipocalin 2 (LCN2) comprises the amino acid sequence of SEQ ID NO: 34, (3) the recombinant CTLA-4 binding protein wherein said CTLA-4 binding domain is covalently attached to a Fc domain, (4) The recombinant CTLA-4 binding protein wherein said CTLA-4 binding domain is covalently attached to an Fc domain wherein the Fc domain is an IgG1 Fc protein, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Claims 1-4, 9, 13-14, 18, 22-23, 28, 30-33, 38, 44 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a recombinant CTLA-4 binding protein comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 and 37, (2) a recombinant CTLA-4 binding protein comprising (i) a CTLA-4 binding lipocalin 2 (LCN2), (ii) a CTLA-4 binding domain masking peptide and (iii) a cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain lipocalin 2 (LCN2), wherein the CTLA-4 binding domain masking peptide is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 and SEQ ID NO: 14, or a sequence at least 90% identity to any one or SEQ ID NO: 1 to 14, and wherein the CTLA-4 binding domain is lipocalin 2 (LCN2) comprises the amino acid sequence of SEQ ID NO: 34, (3) the recombinant CTLA-4 binding protein wherein said CTLA-4 binding domain is covalently attached to a Fc domain, (4) The recombinant CTLA-4 binding protein wherein said CTLA-4 binding domain is covalently attached to an Fc domain wherein the Fc domain is an IgG1 Fc protein, does not reasonably provide enablement for any recombinant CTLA-4 binding protein as set forth in claims 1-4, 9, 13-14, 18, 22-23, 28, 30-33, 38, 44 as a pharmaceutical composition as set forth in claim 54.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Enablement is not commensurate in scope with claims as how to make and use any recombinant CTLA-4 protein comprising any CTLA-4 binding domain, any CTLA-4 binding domain masking peptide and cleavable linker connecting said CTLA-4 binding domain masking peptide and said CTLA-4 binding domain without the amino acid sequence as a pharmaceutical composition.
Claim 1 encompasses any recombinant CTLA-4 binding protein comprising:
(i)    any CTLA-4 binding domain;
(ii)    any CTLA-4 binding domain masking peptide; and
(iii)    any cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain.
Claim 2 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain is any CTLA-4 binding lipocalin 2 (LCN2).
Claim 3 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain masking peptide comprises a sequence having about 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO.-4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14.
Claim 4 encompasses the recombinant CTLA-4 binding protein of claim 3, wherein said sequence has at least 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14.
Claim 9 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain masking peptide comprises any glycoprotein secretion signal.
Claim 13 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said cleavable peptide linker comprises any protease cleavage site.
Claim 14 encompasses the recombinant CTLA-4 binding protein of claim 13, wherein said protease cleavage site is any tumor-associated protease cleavage site.
Claim 18 encompasses the recombinant CTLA-4 binding protein of claim 1, wherein said CTLA-4 binding domain is covalently attached to any dimerizing domain.
Claim 22 encompasses a peptide comprising any sequence having about 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14.
Claim 23 encompasses the peptide of claim 22, wherein said sequence has at least 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO: 12, SEQ ID NO:13 or SEQ ID NO:14. 
Claim 28 encompasses the peptide of claim 22, further comprising a glycoprotein secretion signal.
Claim 30 encompasses any recombinant CTLA-4 binding protein dimer comprising two identical binding protein domains, each of said binding protein domains comprising:
(i) any CTLA-4 binding domain;
(ii) any CTLA-4 binding domain masking peptide;
(iii) any cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain; and
(iv) any dimerizing domain covalently attached to said CTLA-4 binding domain, wherein said binding protein domains are bound together.
Claim 31 encompasses the recombinant CTLA-4 binding protein dimer of claim 30, wherein said CTLA-4 binding domain is a CTLA-4 binding lipocalin 2 (LCN2).
Claim 32 encompasses the recombinant CTLA-4 binding protein dimer of claims 30 or 31, wherein said CTLA-4 binding domain masking peptide comprises a sequence having about 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO-4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14. 
Claim 33 encompasses the recombinant CTLA-4 binding protein dimer of claim 32, wherein said sequence has at least 90% homology to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 or SEQ ID NO:14. 
Claim 38 encompasses the recombinant CTLA-4 binding protein dimer of claim 30, wherein said CTLA-4 binding domain masking peptide comprises a glycoprotein secretion signal.
Claim 44 encompasses the recombinant CTLA-4 binding protein dimer of claim 30, wherein said protease cleavage site is a tumor-associated protease cleavage site.
Claim 54 encompasses a pharmaceutical composition comprising a pharmaceutically acceptable excipient and any recombinant CTLA-4 binding protein of  claim 1 or a recombinant CTLA-4 binding protein dimer of claim 30.
Regarding “CTLA-4 binding protein”, the specification discloses:
[0093] The term "CTLA-4 binding protein" as provided herein refers to a recombinantly expressed polypeptide capable of binding to, or otherwise exhibiting an affinity for, a CTLA-4 protein found in or on a cell. The CTLA-4 binding protein provided herein including embodiments thereof includes a CTLA-4 binding domain, a CTLA-4 binding domain masking peptide and a cleavable peptide linker, which connects the CTLA-4 binding domain masking peptide to the CTLA-4 binding domain. The term "CTLA-4 binding domain" refers to a recombinantly expressed polypeptide domain capable of binding to, or otherwise exhibiting an affinity for, a CTLA-4 protein found in or on a cell. Methods for determining the extent of binding of a CTLA-4 binding domain to CTLA-4 are well known in the art. The CTLA-4 binding domain provided herein may be a LCN2 protein capable of binding to CTLA-4. Thus, in embodiments, the CTLA-4 binding domain is a CTLA-4 binding lipocalin 2 (LCN2). In embodiments, the CTLA-4 binding domain includes a CTLA-4 binding lipocalin 2 (LCN2). In embodiments, the CTLA-4 binding domain includes the sequence of SEQ ID NO: 34. In embodiments, the CTLA-4 binding domain has the sequence of SEQ ID NO:34 (should we add 80% and 90% homology embodiments?). In embodiments, the CTLA-4 binding LCN2 has the sequence of any one of the LCN2 proteins disclosed in patent application Applicants 2014/0051645 A1 and Applicants 2014/0080177, which are hereby incorporated by reference in their entirety and for all purposes.


The specification exemplifies a recombinant CTLA-4 binding protein comprising (i) a CTLA-4 binding domain masking peptide, (ii) a CTLA-4 binding domain and (iii) a cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain wherein the CTLA-4 binding domain masking peptide is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 and SEQ ID NO: 14 (see para. [0138] and Table 2) wherein the CTLA-4 binding domain is a CTLA-4 binding lipocalin 2 (LCN2) comprises the amino acid sequence of SEQ ID NO: 34.  The specification discloses a recombinant CTLA-4 binding protein comprising the amino acid sequence of SEQ ID NO: 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26 or 27, see p. 65-68.  The specification discloses AIR-Pep16-MMP9-mLCN2-Fc comprising the gp67 secretion signal (SEQ ID NO: 35) wherein the AIR-Pep16-MMP9-mLCN2-Fc comprises the amino acid sequence of SEQ ID NO: 37.
However, the specification does not teach a correlation between the structure, i.e., amino acid sequence or chemical structure of the various CTLA-4 binding domain, CTLA-4 binding domain masking peptide, cleavable peptide linker and the function of binding to any CTLA-4 without or with dimerization domain encompassed by the claimed recombinant CTLA-4 binding proteins as broadly as claimed.
Regarding CTLA-4 binding domain is any CTLA-4 binding lipocalin (LCN2, claims 2 and 31), the specification discloses:
[0065] The term "LCN2" or "CTLA-4 binding lipocalin 2" or "lipocalin 2" as provided herein includes any of the recombinant or naturally-occurring forms of the lipocalin 2 (LCN2) protein or variants or homologs thereof that maintain LCN2 protein activity (e.g. within at least 50%, 80%, 90%, 95%, 96%, 97%, 98%, 99% or 100% activity compared to LCN2). In some aspects, the variants or homologs have at least 90%, 95%, 96%, 97%, 98%, 99% or 100% amino acid sequence identity across the whole sequence or a portion of the sequence (e.g. a 50, 100, 150 or 200 continuous amino acid portion) compared to a naturally occurring LCN2 polypeptide. In embodiments, the LCN2 protein is the protein as identified by the NCBI sequence reference GI:38455402, homolog or functional fragment thereof. 
The specification discloses just one lipocalin 2 comprising the amino acid sequence of SEQ ID NO: 34.  
However, the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 34 to be substituted, deleted, added or a combination thereof such that a modified LCN2 having at least 50% sequence identity still maintains conformation and binding to CTLA-4.   
Even assuming the CTLA-4 binding domain is an antibody, the specification does not teach the amino acid sequence of the heavy and light chain variable regions or the six CDRs that correlated with binding to which CTLA-4.  
At the time the invention was made, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
Furthermore, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, the prior art teaches binding specificity and affinity of an antibody to a target is necessarily determined empirically.  
Regarding masking peptide comprises a sequence having at least 90% homology to SEQ ID NO: 1 to 14 (claims 3-4, 22-23, 32, 33), the specification does not teach where and what amino acids within the full-length sequence of any one of SEQ ID NO: 1 to 14 to be substituted, deleted, added or a combination thereof such that the modified peptide having no resemblance to any one of SEQ ID NO: 1 to 14 still maintains CTLA-4 binding activity.   Further, the term “a sequence” encompasses the full length as well as any fragment thereof”.  It not clear a fragment of any one of SEQ ID NO: 1-14 such as one or two amino acids still able to mask CTLA-4 binding.  
Regarding pharmaceutical composition (claim 54), the specification discloses:
[0092] Provided herein are recombinant CTLA-4 binding proteins and recombinant CTLA-4 binding protein dimers useful, inter alia, for the treatment of cancer.
However, there are no in vivo working examples.  It is unpredictable which cancer or CTLA-4 mediated disease in any subject can be treated with the claimed recombinant CTLA-4 binding protein or recombinant CTLA-4 binding protein dimer.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention commensurate in scope with these claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-14, 18, 30 and 44 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Stagliano (US 20100189651, published July 29, 2010; PTO 1449).
Regarding claim 1, Stagliano teaches a recombinant protein, i.e., (MM)-L-(AB) or (AB)-L-(MM), see para. [0117] to [0118] comprising (i) a CTLA-4 binding domain, i.e., antibody domain scFv that binds to CTLA-4 (see para. [0078], [0087], [0206], examples 11-13) coupled to a CTLA-4 binding domain masking peptide or mask (MM, see [0079], [0464] via a cleavable linker (L or cleavable moiety (CM) comprising an enzyme substrate cleavable by tumor associated MMP9 (see para. [0089]) wherein the linker links the masking peptide and the CTLA-4 binding domain, see para. [0066], [0080], Figure 29, below

    PNG
    media_image1.png
    385
    660
    media_image1.png
    Greyscale

 

The reference cleavable peptide linker connects said CTLA-4 binding domain masking peptide to the CTLA4-binding domain is at the N-terminus such as (MM)-L-(AB), see para. [0117] to [0118].
In the alternative, the reference cleavable peptide linker connects said CTLA-4 binding domain masking peptide to the CTLA4-binding domain is at the C-terminus such as (AB)-L-(MM), see para. [0117] to [0118].
Claims 13-14, 44 are anticipated as Stagliano further teaches the linker or cleavable moiety (CM) comprises a protease cleavage site cleavable by tumor associated metalloprotease 2 or 9, see Example 13, para. [0333], [0451]. 
Regarding claims 18, 30, Stagliano further teaches the CTLA-4 binding domain is covalently attached to a dimerization domain, e.g., Fc of IgG1, see CTLA4 scFv-Fc, para. [0455], Example 13.
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stagliano (US 20100189651, published July 29, 2010; PTO 1449) in view of US2009/0042785 to Matschiner et al (published Feb 12, 2009; PTO 1449).
The teachings of Stagliano have been discussed supra. Stagliano further teaches the advantage of proprotein can reduced toxicity and adverse side effects that could otherwise result from binding of a functional protein at non-treatment sites if it were not inhibited from binding its binding partner, see abstract, and para. [0003].
Stagliano does not teach the CTLA-4 binding domain is LCN2 (lipocalin 2) as per claims 2 and 31.
However, Matschiner teaches CTLA-4 binding domain such as human lipocalin mutein of SEQ ID NO: 54, wherein the lipocalin binds to human CTLA-4 (see para. [0074], [0037], [0044], see Example 19).  Matschiner teaches lipocalin muteins may bind to human CTLA-4 and block CTLA-4 interaction with its ligands of the B7 family, see para. [0037].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recombinant masking protein of Stagliano in view of Matschiner by substituting the CTLA-4 binding domain, i.e., anti-CTLA-4 scFv-Fc in the fusion protein of Stagliano for another, i.e., CTLA-4 binding, e.g., lipocalin 2 as taught by Matchiner to arrive at the claimed invention with a reasonable expectation of success, e.g., LCN2 as the CTLA-4 binding domain, a masking peptide, a cleavable linker connecting LCN2 and masking peptide, with or without Fc dimerization domain for targeting CTLA-4. 
One of ordinary skill in the art would have been motivated to do this in order to reduce systemic toxicity as CTLA-4 blockade with monoclonal antibodies or antibody fragment that has been shown to lead to the rejection of a number of immunogenic transplantable tumor cell lines but also autoimmune reaction in normal tissue as taught by Matschiner, see para. [0010].
One of ordinary skill in the art would have been motivated to do this because Stagliano teaches that the proprotein can reduced systemic toxicity and adverse side effects that could otherwise result from binding of a functional protein at non-treatment sites if it were not inhibited from binding its binding partner, see abstract, and para. [0003].
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable results.
E)    “Obvious to try” — choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, simple substitution of a known element, i.e., CTLA-4 binding domain for another, i.e., lipocalin mutein LCN2 (which binds to CTLA-4) would have yield predict results, masking the interaction between CTLA-4 and its cognate ligand, e.g., LCN2, B7-1 (aka CD80) or B7-2 (aka CD86).
In this case, combining the prior art elements, the cleavable linker and Fc dimerization domain of Stagliano with the lipocalin mutein (which is a CTLA-4 binding domain) as taught by Matschiner according to a known method would produce a recombinant CTLA-4 binding protein the same way.
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 9, 13-14, 18, 22-23, 28, 30-33, 38, 44 and 54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,689,423.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claims in the present application subject to this rejection (claim 1 is drawn to recombinant CTLA-4 binding protein comprising:
(i)    any CTLA-4 binding domain;
(ii)    any CTLA-4 binding domain masking peptide; and
(iii)    any cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain and claim 30 encompasses a recombinant CTLA-4 binding protein dimer comprising two identical binding protein domains, each of said binding protein domains comprising:
(i) any CTLA-4 binding domain;
(ii) any CTLA-4 binding domain masking peptide;
(iii) any cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain; and
(iv) any dimerizing domain covalently attached to said CTLA-4 binding domain, wherein said binding protein domains are bound together generically whereas the independent claims in the ‘423 patent are limited to specific recombinant CTLA-4 binding protein comprising: (i) a CTLA-4 binding domain; (ii) a CTLA-4 binding domain masking peptide; and (iii) a cleavable peptide linker connecting said CTLA-4 binding domain masking peptide to said CTLA-4 binding domain, wherein said CTLA-4 binding domain comprises a CTLA-4 binding lipocalin 2 (LCN2) comprising the amino acid sequence of SEQ ID NO: 34, wherein said CTLA-4 binding domain masking peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-14 and 52-59 and wherein said cleavable peptide linker comprises a tumor-associated protease cleavage site.   Dependent claims 12-13 of the issued patent encompass the recombinant CTLA-4 binding of claim 1 or 12 wherein said CTLA-4 binding domain is further covalently attached to a dimerizing domain that is an Fc protein domain from IgG1 or IgM. 
Instant dependent claims 2 and 31 encompass the recombinant CTLA-4 binding protein wherein the CTLA-4 binding domain is a CTLA-4 binding lipocalin 2 (LCN2). 
Instant dependent claims 3-4, 22-23, 32-33 encompass the recombinant CTLA-4 binding protein or CTLA-4 binding protein dimer or the CTLA-4 binding domain masking peptide comprises a sequence having about 90% homology to SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 or SEQ ID NO: 14. 
Otherwise claims 1-4, 9, 13-14, 18, 22-23, 28, 30-33, 38, 44 and 54 are anticipated or rendered obvious by the issued claims.

Conclusion
CTLA-4 binding domain masking peptide consisting of the amino acid sequence of SEQ ID NO: 1-14 is free of prior art.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644